Citation Nr: 1413353	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asthma and difficulty breathing, to include as due to asbestos exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  The Veteran died in February 2011.  The appellant is the Veteran's surviving spouse, who was substituted for the Veteran in September 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

In the course of this appeal, jurisdiction of this case was transferred from the August RO to the RO in Newark, New Jersey, and subsequently to RO in Philadelphia, Pennsylvania.  

In October 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The record reflects that the Veteran had filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) prior to his death.  He was sent a duty to assist letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in November 2010, and he submitted a completed VA Form 21-0781, "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)," in January 2011 in which he provided details regarding his claimed in-service stressors.  As noted above, the Veteran passed away in February 2011.  The PTSD claim was never adjudicated.

The issue of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims file in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative, expresses a desire to appear for a hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).

In December 2012, the appellant's accredited representative submitted a statement noting that she "is electing to appear at a Board of Veterans' Appeals (BVA) hearing via video teleconference to present testimony at the VA Regional Office Philadelphia, PA."  An April 2013 letter from VA to the Veteran's United States Senator notes the appellant's hearing request and that VA had "forwarded her request for appropriate action."  Thus far, no additional action has been taken to schedule the appellant for this hearing, and the record reflects that she has not withdrawn the request.  Therefore, a remand is necessary in order to comply with the appellant's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge at the Philadelphia Regional Office.  Appropriate notification should be given to the appellant and her representative, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



